*93OPINION OF THE COURT
Per Curiam.
Respondent Robert I. Kalina was admitted to the practice of law in the State of New York by the Second Judicial Department on December 18, 1967. At all times relevant herein, respondent has maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee (Committee) seeks an order, pursuant to 22 NYCRR 603.16 (c) (1), suspending respondent from the practice of law, effective immediately, on the ground that he is suffering from a mental illness which has rendered him incapacitated to practice law and unable to defend himself against allegations of misconduct raised in three complaints filed against him.
Respondent furnished medical records to the Committee which indicate that respondent, currently 67 years of age, exhibited symptoms of mild cognitive impairment in February 2008 which have since resulted in a diagnosis of Alzheimer’s disease. Respondent’s counsel, on behalf of respondent, has consented to the relief requested by the Disciplinary Committee.
Since respondent is unable to participate in this disciplinary proceeding brought against him due to his admitted medical infirmity, an order should be entered pursuant to 22 NYCRR 603.16 (c) (1) immediately suspending him until further order of this Court (see Matter of Hirshon, 21 AD3d 102 [2005]).
Accordingly, the Committee’s petition pursuant to 22 NYCRR 603.16 (c) (1) should be granted and respondent suspended from the practice of law for an indefinite period of time and until further order of this Court upon the ground that he is suffering from a mental condition which makes it impossible for him to adequately defend himself in the pending disciplinary proceeding.
DeGrasse, J.P., Freedman, Richter, Manzanet-Daniels and Roman, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, until further order of this Court, and the underlying disciplinary proceeding held in abeyance, as indicated.